DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 3-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2021.
Applicant's election with traverse of Group II, claims 10-15, in the reply filed on 12/1/2021 is acknowledged.  The traversal is on the ground(s) that KR’066 reference does not discloses or suggest a substrate comprising a core layer and a plurality of pieces of veneer paving the core layer and forming the upper layer, the plurality of pieces of veneer being adjacent perpendicularly to a normal direction perpendicular to the floor tile, and therefore the present claims and their linking subject matter are not disclosed or suggested in the reference and thus the claims contain a special technical feature in common which links all of the claims and creates unity under PCT rules.  This is not found persuasive because as shown in the 103 rejection below independent claim 10 is not considered inventive, as the limitations taught therein are taught by KR20030083066 in view of KR20090066585. Thus, if at least one claim is not considered inventive, there cannot be a shared inventive technical feature in ALL claims and thus there is a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR20030083066) in view of Kim et al. (KR20090066585) [hereinafter Kim].
Regarding claims 10 and 15, Shin discloses a floor tile (Fig. 1) comprising a substrate having at least a wood based upper layer defining an upper surface (wood base 1), the upper surface being sanded (see page 10); a coating comprising at least a first layer of coating located on the upper surface (lower UV curable putty layer 2), and a second layer of coating located on the first layer of coating (upper UV curable putty layer 2), the first layer of coating containing a hardener (polyurethane acrylate) and having been cured by UV rays (pages 10-11), the second layer of coating containing a filler (TPGDA) and having been cured using UV rays (see pages 10-11), the coating defining an upper surface; a primer layer (base color layer 3) located on the upper surface of the coating; a décor digitally printed on the primer layer (printing layer 4), and a top coat (UV layer(s) 5, 6 and/or 7) located on the décor.
Shin fails to disclose the substrate comprising a core layer and a plurality of pieces of veneer paving the core layer and forming the upper layer, the plurality of pieces of veneer being adjacent perpendicularly to a normal direction perpendicular to the floor tile.
Kim teaches that it is well known in the wood flooring art to have a veneer layer placed on the upper surface of the wood base, wherein the veneer layer includes a plurality of pieces of veneer being adjacent perpendicularly to a normal direction perpendicular to the floor tile (Fig. 1, veneer pieces 21 and 22) for the purpose of forming a mosaic printed wood flooring material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wood flooring in Shin to include a plurality of pieces of veneer paving the wood base and forming the upper layer, and have the plurality of pieces of veneer being adjacent perpendicularly to a normal direction perpendicular to the floor tile as suggested by Kim in order to form a mosaic printed wood flooring material.
Regarding claim 11, Shin discloses the hardener comprising isocyanate (page 10; polyurethane acrylate resin, which necessarily comprises isocyanate).
Regarding claim 12, Shin discloses the filler comprising an acrylate functionalized resin (page 10; TPGDA).
Regarding claim 14, Shin fails to specifically teach the thickness of the coating being between 30 and 40 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating thickness in Shin to be between 30 and 40 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim as applied to claim 10 above, and further in view of Xuebin et al. (CN101691806).
Shin fails to disclose the primer layer (base color layer) being white.
Xuebin teaches that it is well known in the wood flooring art to use a white primer layer between a wood base and a colored pattern layer in order to cover the background color and make the colored pattern clearer (paragraph [0034]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primer layer (base color layer) in Shin to be white as suggested by Xuebin in order to cover the background color and make the printed layer clearer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781

/Catherine A. Simone/Primary Examiner, Art Unit 1781